— Determination unanimously confirmed with costs and petition dismissed. Memorandum: We reject petitioner’s contention that protracted administrative delay ousted the State Division of Human Rights of jurisdiction (see, Matter of Sarkisian Bros. v State Div. of Human Rights, 48 NY2d 816). Because petitioner has failed to demonstrate that she suffered substantial prejudice by reason of the delay, we confirm the determination (see, Matter of State Div. of Human Rights v Howard Johnson Co., 122 AD2d 949, 950; Matter of Rores v Passidomo, 104 AD2d 727). (Executive Law § 298 Proceeding Transferred by Order of Supreme Court, Wolfgang, *1072J.) Present — Callahan, J. P., Green, Balio, Fallon and Doerr, JJ.